Exhibit 10.6

 

[FORM OF] IRREVOCABLE PROXY

 

In accordance with the Securities Purchase Agreement (the “Agreement”) by and
among Solomon Technologies, Inc., a Delaware corporation, and certain Investors,
as designated in the Stock Purchase Agreement, dated April 15, 2004, the
undersigned agrees as follows:

 

1. Grant of Irrevocable Proxy.

 

(a) The undersigned stockholder (the “Stockholder”) with respect to all of the
shares (the “Shares”) of Series A Preferred Stock, par value $0.001 per share
(the “Series A Preferred Stock”) owned by the Stockholder in Solomon
Technologies, Inc., a Delaware corporation, (the “Company”) hereby grants to
Woodlaken, LLC, a Connecticut limited liability company, (the “Holder”) an
irrevocable proxy under Section 212 of the Delaware General Corporation Law to
vote the Shares in any manner that the Holder may determine in its sole and
absolute discretion to be in the Holder’s own best interest, all of the Shares
with respect to which the Stockholder has voting power at the date hereof at any
meeting of stockholders of the Company or action by written consent with respect
to any matter or the transactions contemplated thereby; provided, however, that
the rights granted by the Stockholder to the Holder contained herein shall not
permit the Holder to vote, and the Stockholder reserves the right to vote, the
Shares with respect to any proposal to amend, delete or waive any rights of the
Stockholder under Section 7, Preemptive Rights, in the Amended and Restated
Certificate of Designation of Series and Determination of Rights and Preferences
of Series A Preferred Stock of Solomon Technologies, Inc. It is expressly
understood and agreed that the foregoing irrevocable proxy is hereby granted to
the Holder by the Stockholder pursuant to the Agreement and is coupled with an
interest.

 

(b) Because of this interest in the Shares, the Holder shall have no duty,
liability and obligation whatsoever to the Stockholder arising out of the
exercise by the Holder of the foregoing irrevocable proxy. The Stockholder
expressly acknowledges and agrees that (i) the Stockholder will not impede the
exercise of the Holder’s rights under the irrevocable proxy and (ii) the
Stockholder waives and relinquishes any claim, right or action the Stockholder
might have, as a stockholder of the Company or otherwise, against the Holder or
any of his affiliates in connection with any exercise of the irrevocable proxy
granted hereunder.

 

(c) The Stockholder has the right to notice of or to any and all special and
general meetings of stockholders during the term of this Irrevocable Proxy and
further severally agrees that if any notice is given by the Company to the
Stockholder, such notice will be deemed to have been validly given to the
Stockholder for all purposes.

 

(d) This irrevocable proxy shall expire as to those Shares on the date that such
Shares are converted into Common Stock on the Company, but shall continue as to
any Shares not so converted.

 

2. Legend. The Stockholder agrees to permit an appropriate legend on
certificates evidencing the Shares reflecting the grant of the irrevocable proxy
contained in the foregoing Section 1.

 

3. Representations and Warranties. The Stockholder represents and warrants to
the Holder as follows:

 

(a) The Stockholder has the all necessary rights, power and authority to
execute, deliver and perform his obligations under this Irrevocable Proxy. This
Irrevocable Proxy has been duly executed and delivered by the Stockholder and
constitutes his legal and valid obligation enforceable against the Stockholder
in accordance with its terms.

 

(b) The Stockholder is the record owner of the Shares listed under his name on
Appendix A and the Stockholder has plenary voting and dispositive power with
respect to such Shares; the Stockholder owns no other



--------------------------------------------------------------------------------

shares of the capital stock of the Company; there are no proxies, voting trusts
or other agreements or understandings to which such Stockholder is a party or
bound by and which expressly require that any of the Shares be voted in any
specific manner other than this Irrevocable Proxy; and such Stockholder has not
entered into any agreement or arrangement inconsistent with this Irrevocable
Proxy.

 

4. Equitable Remedies. The Stockholder acknowledges that irreparable damage
would result if this Irrevocable Proxy is not specifically enforced and that,
therefore, the rights and obligations of the Holder may be enforced by a decree
of specific performance issued by a court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, not be exclusive and shall be in
addition to any other remedies which the Holder may otherwise have available.

 

 

--------------------------------------------------------------------------------

[name]

 

APPENDIX A

 

Certificate Number

--------------------------------------------------------------------------------

 

Number of Shares

--------------------------------------------------------------------------------

[      ]

  [      ]

 

2